Motions Disposed, Appeal Dismissed, and Memorandum Opinion filed March
17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00983-CV

                            KASE KERN, Appellant

                                        V.

          STONE MOVES AND OMEGA PACIFIC, INC., Appellee

                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-15108


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 21, 2019. On February 25,
2020, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted, and the appeal is dismissed.

      Appellant’s motion to extend time to file his brief is denied as moot.

                                  PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.